Holcomb, J.
From an order of confirmation of a sale of real estate in foreclosure proceedings, defendants appeal, presenting *92for our consideration only the alleged inadequacy of the appraisement made, which it is contended is so much below the true value as to be presumptively fraudulent. No actual fraud is charged or attempted to be proved. Several affidavits which are preserved by a bill of exceptions were fthed in support of and against the appraisement as made by the officers acting under the decree. The evidence is conflicting and may be said to be fairly well balanced. The trial court, in the exercise of its equitable powers, being authorized to' direct a new sale if the one made was for a manifestly inadequate price, notwithstanding the property sold for more than two-thirds of the appraised value, and not having done so, we can not say there was an abuse of discretion, or that the appraisement is presumptively fraudulent. The most that can be said is that the appraisers were mistaken, only, in their valuation, and this alone is insufficient to warrant the reversal of the order of confirmation. Williams v. Taylor, 68 Nebr., 717; Cole v. Willard, 62 Nebr., 839, and authorities there cited.
The order of confirmation ought to be affirmed, which is accordingly done.
Affirmed.